Filed Pursuant to Rule433 Registration No.333-194163 March 3, 2014 FINAL TERM SHEET J.B. Hunt Transport Services, Inc. $250million 2.400% Senior Notes due 2019 Term sheet dated March 3, 2014 Issuer: J.B. Hunt Transport Services, Inc. Guarantor: J.B. Hunt Transport, Inc. Expected Ratings: Baa1 by Moody’s Investors Service, Inc. / BBB+ by Standard & Poor’s Ratings Services Note Type: SEC registered Issue Size: Trade Date: March 3, 2014 Settlement Date (T+3): March 6, 2014 Maturity Date: March 15, 2019 Treasury Benchmark: 1.500% UST due February 28, 2019 Benchmark Treasury Yield and Price: 1.459%; 100-06 ¼ Spread to Benchmark Treasury: 95 bps Reoffer Yield: 2.409% Interest Rate: 2.400% Interest Payment Dates: Semi-annually on March 15and September15, starting on September15, 2014 and ending on the maturity date Price to Public: 99.957% Gross spread: 0.600% Net Proceeds (%): 99.357% Net Proceeds ($): Make-Whole Call: T+15 bps CUSIP: 445658CC9 ISIN: US445658CC97 Joint Book-Running Managers: J.P. Morgan Securities LLC Goldman, Sachs & Co. Morgan Stanley & Co. LLC Co-Managers: SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus and a prospectus supplement) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling J.P. Morgan Securities LLC collect 1-212-834-4533, Goldman, Sachs & Co. at 1-866-471-2526, or Morgan Stanley & Co. LLC at 1-866-718-1649.
